Citation Nr: 9920077	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for cold 
urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to September 
1973 and from October 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio.  That decision granted service connection 
for bilateral hearing loss, lumbosacral strain, and for cold 
urticaria, effective March 7, 1992.  The veteran appealed the 
assigned ratings.  In a September 1994 rating decision, the 
RO increased the 0 percent rating which had been in effect 
for lumbosacral strain to 10 percent disabling.  The Board 
issued a decision dated in May 1996, wherein a compensable 
evaluation for bilateral hearing loss was denied.  The claims 
for higher ratings for lumbosacral strain and cold urticaria 
were remanded for further development.  In a July 1997 rating 
decision, the RO increased the 10 percent rating which had 
been in effect for cold urticaria to 20 percent disabling, 
effective March 7, 1992.  

In December 1997, this case was remanded for additional 
development.  That development was completed as to the claim 
for an evaluation in excess of 20 percent for urticaria, and 
the case has been returned to the Board.

The issue of entitlement to a rating in excess of 10 percent 
for lumbosacral strain will be discussed in the remand 
portion of this decision.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's cold urticaria is manifested by redness and 
swelling of exposed areas in cold temperatures that resolve 
in warm temperatures, and do not involve prolonged attacks.  

3.  Cold urticaria does not cause tissue loss, nail 
abnormalities, locally impaired sensation or X-ray evidence 
of abnormalities, and there have been no severe attacks since 
the grant of service connection.


CONCLUSION OF LAW

A rating in excess of 20 percent for cold urticaria is not 
warranted during any period since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.104, Diagnostic Code 7118 
(1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show complaints of cold sensitivity 
prior to the veteran's second term of active duty.  While 
stationed at Fort Drum in New York, the cold air causes mild 
redness and swelling of the skin.  During a training exercise 
wherein the veteran marched through a swamp and was immersed 
in cold water he became red and swollen.  Subsequently, he 
was diagnosed with cold urticaria.  The veteran received a 
medical discharge.

The veteran was accorded a VA examination in May 1992.  At 
that time, he reported he experienced flare-ups only when 
exposed to cold weather.  On examination, there was no 
evidence of any urticaria or any other skin difficulty.  The 
skin was noted to be normal.  

In a February 1993 rating decision, the RO granted service 
connection for cold urticaria and assigned a 10 percent 
disability rating for occasional impairment caused by the 
disorder.  

The veteran was accorded a VA skin examination in November 
1993.  At that time, he reported that he was very sensitive 
to cold weather.  He reported that he developed skin rashes 
when exposed to cold temperatures.  On examination, there was 
no skin erythema or hives noted.  There were no skin lesions 
noted.  There was no evidence of a skin rash on the upper or 
lower extremity.  

In a statement dated in January 1994, T.K., R.N., and friend 
of the veteran acknowledged that she noticed that the veteran 
was becoming more sensitive to cold weather.  She further 
acknowledged that when the veteran was exposed to cold 
weather for longer than ten minutes, he developed generalized 
urticaria which included facial swelling, periorbital edema, 
and shortness of breath.  She stated that the symptoms 
subsided when the veteran returns to a warm dry place.  
Lastly, she stated that the veteran also complained of 
dizziness during episodes of urticaria.  

In statements dated in February and July 1994, Walter 
Shelley, M.D., reported that the veteran was under medical 
care for cold urticaria.  He reported that the veteran was 
found to have definite urticaria response to ice cube 
testing.  A serum protein electrophoresis proved to be 
normal.  The veteran was currently taking Biaxin 500 
milligrams a day.  Test results showed no cold agglutinins or 
cryoglobulins.  Dr. S. emphasized that the veteran's cold 
urticaria was a severe syndrome that limited his activities.  
A cold shower, bath or swimming in cold water posed a real 
danger to him.  Moreover, cold air could induce vertigo and 
dyspnea.  

Private medical records dated from February to November 1994 
show that the veteran was seen with complaints of an itchy 
rash and welts.  He reported a history of cold urticaria.  
The veteran was seen again and was noted no change in cold 
sensitivity.  On another visit, the veteran complained of 
fever blisters and his fingers swelling when placed in cold 
water.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in July 1994.  He testified that he was 
taking Biaxin for cold urticaria.  He testified that he did 
not use the air conditioner in his home because if the 
temperature fell below seventy-four degrees or so, his whole 
body started to turn red on exposed portions.  He testified 
that being in the cold for a minute or so created a reaction.  
He further reported that he wore a long sleeve shirt or 
jacket even in the summer because if he got in any cool air, 
or a shady area, he started to turn red and break out.  In 
the winter, his wife warmed up the car in order for him to go 
to work.  The veteran's representative reported that prior to 
the hearing, he had held an ice cube on the veteran's forearm 
for three minutes, and at the hearing a raised reddened area 
was noted on the veteran's forearm. 

The veteran was accorded a VA skin examination in January 
1997.  At that time, he reported that he had not experienced 
a severe and generalized reaction since 1991.  He reported 
that he was careful to "bundle up" during winter.  He 
avoided exposure to cold wind.  On examination, he had normal 
skin and no urticaria was noted.  The ice cube test on the 
left forearm was positive after five minutes.  The diagnosis 
was cold urticaria. 

In a statement dated in April 1997, T.K., reported that she 
has observed wheals in excess of five centimeters on the 
veteran's skin with minimal exposure to cold air.  She 
reported that over the years the veteran disability has 
become progressively worse with wheals and flare response, 
edema, and erythema developing more rapidly with less 
exposure to cold.  She further reported that the veteran 
developed lightheadedness and shortness of breath with these 
episodes.  

The veteran was accorded a VA skin examination in June 1998.  
At that time, he reported that he had become more sensitive 
to cold.  On examination, no dermatosis, or skin erythema was 
noted.  The diagnosis was history of cold urticaria with 
positive ice cube test.  Normal skin was noted.  


Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

When a condition not listed in the rating schedule is 
encountered, as is the case here, it is permissible to rate 
such a disability under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Consequently, the Board will consider 
both the current and prior rating criteria at 38 C.F.R. § 
4.104, Diagnostic Code 7122, to determine which version is 
more favorable to the veteran's claim for increase.

The Board notes that the RO initially evaluated the veteran's 
cold urticaria under Diagnostic Code 7122 (frozen feet).  
Prior to January 12, 1998, that regulation provided that 
residuals of (immersion foot) with mild symptoms, chilblains: 
bilateral warranted a 10 percent evaluation and unilateral 
warranted a 10 percent evaluation.  With persistent moderate 
swelling, tenderness, redness, etc: bilateral warranted a 30 
percent evaluation and unilateral warranted a 20 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms: bilateral warrant a 50 percent evaluation 
and unilateral warranted a 30 percent evaluation.  Note: With 
extensive losses higher ratings may be found warranted by 
reference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered. There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.

Effective January 12, 1998, the provisions of Diagnostic Code 
7122 were revised to provide that: Cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia warrant a 10 
percent evaluation.  With pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts warrants a 20 
percent evaluation.  With pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998).

The provisions of Diagnostic Code 7122 were further revised 
effective August 13, 1998, to provide that:

With the following in affected parts: 
Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or 
osteoarthritis)...... 30 

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..........................
..... 20 

Arthralgia or other pain, numbness, or 
cold sensitivity.... 10 

Note (1): Separately evaluate amputations 
of fingers or toes, and complications 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes. 
Separately evaluate other disabilities 
that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122. Note (2): 
Evaluate each affected part (e.g., hand, 
foot, ear, nose) separately and combine 
the ratings in accordance with Secs. 4.25 
and 4.26. 

63 Fed. Reg. 37778-37779 (1998) (to be codified at 38 C.F.R. 
§ 3.104, Diagnostic Code 7122).

In a July 1997 rating decision, the RO determined that the 
veteran's cold urticaria would more appropriately be 
evaluated under Diagnostic Code 7118, angioneurotic edema.  
Under that code, prior to January 12, 1998 a 10 percent 
evaluation was assignable with mild infrequent attacks of 
slight extent and duration.  A 20 percent evaluation is 
assignable when moderate; frequent attacks of moderate extent 
and duration.  A 40 percent evaluation may be assigned for 
angioneurotic edema which is severe; frequent attacks with 
severe manifestations and prolonged duration. 

Under the new rating criteria, a 10 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring two to four times a 
year.  A 20 percent rating is warranted if there are attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year. A 40 percent rating is warranted where there are 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring more than twice a year.  

The revised criteria of Diagnostic Codes 7118 and 7122 could 
not provide a basis for increased ratings prior to the 
effective dates of those changes.  Rhodan v. West, 12 Vet. 
App. 55 (1998).

The veteran would not be entitled to an evaluation under the 
old criteria of Diagnostic Code 7122.  The veteran concedes, 
and the evidence confirms, that his symptoms were not 
persistent during any period since the grant of service 
connection.  Thus, it cannot be found that he has persistent 
moderate swelling, tenderness, redness, or other symptoms 
that would justify an evaluation in excess of 30 percent 
under the old provisions of Diagnostic Code 7122.

The veteran's disability also does not meet the criteria for 
an increased evaluation under the revised criteria of 
Diagnostic Code 7122, effective in January and August 1998.  
VA examinations conducted in each of the four seasons, have 
consistently failed to disclose any evidence of the service 
connected skin condition.  The record does show that the 
veteran has cold sensitivity, as evidenced by positive ice 
cube testing.  The record does not show that he has 
experienced tissue loss, nail abnormalities, locally impaired 
sensation or X-ray abnormalities.  A registered nurse has 
reported that the veteran experiences erythema.  This report 
arguably shows one of the symptoms necessary for a 30 percent 
evaluation-discoloration.  However, two symptoms are 
necessary for the 30 percent evaluation, and the nurse did 
not describe two of the symptoms listed in the revised 
provisions of Diagnostic Code 7122.

A private examiner described the veteran's condition as 
"severe" but did not describe symptoms that would permit an 
evaluation in excess of 20 percent.  The private treatment 
records also fail to describe such symptoms.  Therefore, it 
cannot be said that he has experienced two or more of the 
symptoms necessary for a 30 percent evaluation at any time 
since the grant of service connection.

Using the old criteria of Diagnostic Code 7118, the Board 
also finds that a rating in excess of 20 percent is not 
warranted.  The evidence fails to demonstrate severe frequent 
attacks with severe manifestations and prolonged duration.  
The veteran has reported, and the evidence tends to confirm 
that he has not had a severe attack, since prior to the 
effective date of service connection.  During his VA 
examinations the veteran has repeatedly reported that he has 
not experienced a severe episode since 1991.  His attacks 
have also not been of prolonged duration.  On the most recent 
examination, the veteran reported that his symptoms subsided 
within a few minutes.  Thus, a rating in excess of 20 percent 
under the old criteria is not warranted. 

When applying the new criteria contained in Diagnostic Code 
7118, to the evidence, a rating of in excess of 20 percent is 
also not warranted.  The evidence fails to demonstrate 
attacks lasting one to seven days.  As just noted, the 
veteran's symptoms resolve within a few minutes of 
withdrawing from a cold environment.  There have been no 
reports of attacks with laryngeal involvement since service. 
Therefore, the Board finds that the weight of the evidence is 
against the claim for a rating in excess of 20 percent for 
cold urticaria for any period since the effective date of the 
grant of service connection for that disability.  


ORDER

A rating in excess of 20 percent of cold urticaria is denied.


REMAND

With regard to the issue of entitlement to a rating in excess 
of 10 percent for lumbosacral strain, the veteran was 
afforded a VA orthopedic examination in accordance with 
instructions contained in the Board's December 1997 remand.  
However, the remand instructions included a request that the 
examiner address whether there was marked limitation of 
forward bending in a standing position, and that the examiner 
express an opinion as to the severity of any limitation of 
motion.  The June 1998 examination report does not contain 
the requested opinions.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
by the Board creates the right to compliance with the orders 
contained in remand.  If the failure to comply with prior 
remand directives would frustrate review of the claim, the 
claim must be remanded for compliance with those directives. 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board also notes, that subsequent to the transfer of the 
veteran's claims folder to the Board, his representative 
submitted treatment records to the RO showing that the 
veteran was hospitalized for treatment of herniated nucleus 
pulposus, and radiculopathies involving the lumbosacral 
spine.  The RO referred this evidence to the Board.  Any 
pertinent evidence submitted to the RO and accepted by the 
Board, must be referred to the RO for preparation of a 
supplemental statement of the case.  38 C.F.R. § 1304(c) 
(1998).

In view of the foregoing, and to ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
who have treated the veteran for his 
lumbosacral strain disability.  After 
securing any necessary release of 
authorization, the RO should obtain 
copies of such records that are not in 
the claims folder.

2.  The RO should schedule the veteran 
for an appropriate examination, in order 
to determine the extent of disability 
resulting from his service-connected 
lumbosacral spine disability.  The 
examination should include all indicated 
tests and studies, including range of 
motion testing.  The examiner should 
report the normal ranges of motion for 
the low back, as well as the actual 
ranges of motion found on the 
examination.  The examiner should review 
the claims folder prior to completing the 
examination report.  The examiner should 
also record pertinent medical complaints, 
symptoms, and other relevant clinical 
findings, and express an opinion as to 
whether there is marked limitation of 
forward bending.  The examiner should 
also express an opinion as to whether the 
herniated nucleus pulposus and 
radiculopathies are part of the service 
connected lumbosacral disability.  If 
they are a part of the service connected 
lumbosacral disability, the examiner 
should describe the current 
manifestations of the herniated nucleus 
pulposus and radiculopathies; and express 
an opinion as to their severity, and the 
frequency of exacerbations.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, and upon consideration 
of the evidence of record, including all 
additional medical evidence received 
pursuant to this REMAND decision, the RO 
should readjudicate the issues in 
appellate status. In particular, the RO 
should ensure that the requested opinion 
is in complete compliance with the 
directives of the remand, and if not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case 
and be afforded a reasonable period of time within which to 
respond thereto.  Thereafter, subject to current appellate 
procedures, the case should again be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is further notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

